DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 07/20/2021 as a continuation of prior pending application No. 16/772,276.  Original claims 1-20 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 07/20/2021 and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 3 includes the following reference character(s) not mentioned in the description: F, G (cf., Spec. at pp. 28-29).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to page 48, final full paragraph, the chemical name “dinonylnapthalenesulfonic” (all occurrences) should be corrected to –dinonylnaphthalenesulfonic--.  
	Appropriate correction of the specification is required. 

Objection – Claims
	Claim 19 is objected to because of the following informalities: the chemical name “dinonylnapthalenesulfonic” should be corrected to –dinonylnaphthalenesulfonic--.   

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al (US 9481764 B1) (hereinafter, ‘Kinlen’) in view of Keller et al (US 6271320 B1) (hereinafter, ‘Keller’).
	Regarding Claim 1, Kinlen has already disclosed a process, comprising:
introducing a polymerizable organic monomer into a first mixer (Fig. 10 and col. 8, lines 55-59: “introduce an aqueous composition comprising aniline … into a first mixer”);
introducing, separately from the polymerizable organic monomer, a protonic acid
into the first mixer to form an organic soluble monomer salt (Id., “introduce an aqueous composition comprising aniline and a non-aqueous composition comprising dinonylnaphthalene sulfonic acid (DNNSA), respectively into the first mixer”; col. 4, lines 8-10: “First reactant 10 and second reactant 20 are introduced to first mixing unit 30”; and Fig. 1A: depicts separate introduction of reactants 10 and 20 into first mixing unit 30); 
		forming a reactant mixture by introducing the organic soluble monomer salt and
an aqueous stream comprising a free radical initiator into a second mixer that is in series with the first mixer (col. 4, lines 35-37: “Third reactant 50 joins first and second reactants in second mixing unit 60. In some examples, reactant 50 is a catalyst”; col. 8, lines 36-39: “first test case evaluates the emulsion polymerization of … aniline and DNNSA in the presence of ammonium persulfate as the oxidative catalyst”; and Fig. 3: depicts serial arrangement of mixing units 30 and 60); and 
 introducing the reactant mixture into a tubular reactor to form a conducting
polymer or salt thereof (col. 3, lines 43-44: “the flow reactor comprises a microfluidic … tube reactor”; and col. 4, lines 37-39: “After mixing and second mixing unit 60, reactants are introduced to tubing 70 via inlet port 65”).  
	Kinlen differs from the present invention only in failing to disclose that the first and second mixers are each a continuous flow mixer.  However, in analogous art directed to a process for the preparation of a polymer dispersion by free radical polymerization of an aqueous monomer emulsion, Keller teaches to use one or more mixers as the mixing apparatus in a continuous preparation of the aqueous monomer emulsion (col. 1, lines 6-8 and col. 4, lines 23-25).  Keller further teaches that if a plurality of mixers is used, a series arrangement is preferred, and that suitable mixers include dynamic mixers and static mixers; in particular, static inline mixers (col. 4, lines 30-33 and line 53 et seq.).  As Kinlen generally teaches that the mixing unit 30 can be any conventional mixing device (col. 4, lines 26-27), an ordinarily skilled practitioner would have expected the static inline mixers of Keller to be suitable alternatives to the mixing units used in the exemplary embodiments of Kinlen.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to modify the process of Kinlen by utilizing as the mixing unit 30 and 60, a static inline mixer as per Keller.  The motivation to do so and a reasonable expectation of success comes from the expectation of thereby facilitating the continuous production of a polyaniline-DNNSA polymer while avoiding a temperature increase shortly before or after the end of the monomer addition (Keller: col 3, lines 32-34).  
Regarding Claims 2-5, Kinlen in view of Keller renders obvious the process of claim 1, and Keller further teaches wherein each of the first continuous flow mixer and the second continuous flow reactor is a continuous flow reactor comprising a mixing element disposed therein, and wherein the mixing element is a static mixing element (Keller: col. 4, lines 53-65).  
Regarding Claim 8, Kinlen in view of Keller renders obvious the process of claim 1, and both Kinlen and Keller further teach wherein the reactant mixture is an emulsion (Kinlen: col. 8, line 59-62; Keller: col. 4, lines 23-25 and col. 8, lines 29-32).
	Regarding Claims 11-13, Kinlen in view of Keller renders obvious the process of claim 1, and Kinlen further teaches wherein the conducting polymer is a polyaniline and the polymerizable organic monomer is an aniline [for claim 13]; wherein a polyaniline and an aniline are species of polyarylamine [for claim 11] and arylamine monomer [for claim 12], respectively.    
	Regarding Claims 17 and 18, Kinlen in view of Keller renders obvious the process of claim 1.  Kinlen further teaches wherein the flow reactor comprises a length of tubing of inner diameter between about 1 to about 4000 microns (col. 1, lines 35-38), which equates to about 0.001 mm to about 4 mm. The disclosed range substantially overlaps the range recited in claim 17 for internal diameter of the tubular reactor and abuts the range recited in claim 18 for the same parameter, and it has consistently been held that even a slight overlap in ranges establishes a prima facie case of obviousness. See MPEP 2144.05 and In re Woodruff, 16 USPQ2d 1936 (claimed invention rendered obvious by prior art reference whose disclosed range (“about 1-5% carbon monoxide”) abutted the claimed range (“more than 5% to about 25% carbon monoxide”)).   
	Regarding Claims 19 and 20, Kinlen in view of Keller renders obvious the process of claim 1, and Kinlen further teaches wherein the protonic acid is dinonylnaphthalenesulfonic acid, and wherein the free radical initiator is ammonium persulfate (Kinlen: col. 8, lines 32-39).  

 Claims 6, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen in view of Keller as applied to claim 1 above, and further in view of Jussila et al (US 6509502 B1) (hereinafter, ‘Jussila’).
	Regarding Claims 6 and 9, Kinlen in view of Keller renders obvious the process of claim 1 as discussed above.  Neither reference discloses wherein the tubular reactor comprises one (or one or more) static mixing elements disposed therein.  However, in the same field of endeavor, Jussila is generally directed to a method for preparing polyaniline, in which aniline is polymerized in a reactor in a polymerization medium containing aniline and oxidant (col. 1, lines 6-8).  Jussila specifically teaches that the polymerization reaction takes place in a tubular reactor equipped with static mixers, wherein effective mixing and temperature control are achieved (col. 2, line 56 to col. 3, line 1 and col. 3, lines 18-22).  Jussila further teaches that the method in which the polymerization takes place can be either a batch process or a continuous process (co. 3, lines 46-55).  As Kinlen is directed to a continuous flow synthesis of polyaniline salt using a tube reactor (col. 3, line 40-44), one of ordinary skill in the art would have expected the tubular reactor of Jussila to be a viable alternative for conducting such continuous synthesis.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to further modify the process of Kinlen by utilizing as the tube reactor, a tubular reactor comprising one or more static mixing elements as taught by Jussila, with a reasonable expectation of success. 
	Regarding Claim 10, Kinlen in view of Keller renders obvious the process of claim 9 as discussed above.  Neither reference discloses wherein the tubular reactor comprises five or more static mixing elements disposed therein.  However, Keller teaches that the reactor can have static mixers which at the same time act as heat transfer surfaces and that the tubular reactor may have both static mixers without the cooling agent flow and static mixers with the cooling agent flow (col. 6, lines 28-40).  Keller thus recognizes the combination of static mixers without the cooling agent and static mixers with the cooling agent flow as a result effective variable in providing sufficient cooling of the reaction medium.  Accordingly, those of ordinary skill in the art would have been led to optimize the number of such static mixers in consideration of the desired degree of cooling of the polymerization reaction mixture in the tubular reactor.  Discovery of an optimum value for an art-recognized result effective variable in a known process is ordinarily within the skill of the art, In re Boesch, 205 USPQ 215, 219 (CCPA 1980).  Thus, in the present case, it would have been obvious to one of ordinary skill in the art at the time of filing to ascertain, through routine experimentation, the optimum number of static mixing elements disposed in the tubular reactor of Keller needed to maintain a desired temperature control throughout the reaction medium when performing the continuous flow synthesis of Kinlen.  The subject matter of claim 10 is therefore held to have been prima facie obvious to one so skilled given the teachings of Keller.
	Regarding Claim 16, Kinlen in view of Keller renders obvious the process of claim 1 as discussed above.  Keller further discloses wherein introducing the reactant mixture into the tubular reactor comprises controlling the temperature at about -5oC to about 5oC, specifically 4oC (Keller: Table 1 (col. 9), Test 1, 3, 5; and col. 10, lines 34-36).  Neither reference directly discloses controlling the temperature at about -5oC to about 5oC with a variation of about 2oC or less.  However, Keller further teaches that the polymerization can be effected at a desired temperature, which can be adjusted by means of the cooling system (col. 7, lines 10-12).  This would have indicated to those of ordinary skill that the cooling system is a result-effective variable that must be optimally adjusted in consideration of the desired temperature of the polymerization.  To ascertain the requisite degree of cooling needed to maintain the desired temperature variation within the claimed range would have been obvious to one of ordinary skill in the art as a routine matter of optimization of an art-recognized result-effective variable.  See Boesch, supra. 

Allowable Subject Matter
Claims 7, 14 and 15 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
 The closest prior art to Kinlen, Keller and Jussila, discussed above, does not describe the inventions of instant claims 7, 14 and 15, or provide proper rationale to modify their respective inventions into the invention of instant claim 7, 14 or 15.      

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-09-22